brachytherapyDETAILED ACTION
This action is pursuant to the claims filed on May 3, 2021. Currently, claims 1, 5-6, 9-10, 12, and 14-16 are pending with claims 2-4, 7-8, 11, and 13 canceled and claims 1, 5-6, 9-10, 12, and 14-16 amended. Below follows a complete final action on the merits of claims 1, 5-6, 9-10, 12, and 14-16.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Claim Objections
Claim 1 is objected to because of the following informalities: amend “first connecting portion” to – a first connecting portion – in line 6. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Eggers et al (US Patent No.: 6,113,597). 
Regarding independent claim 1, St. George discloses an electrode assembly (Fig. 11) for use in a resectoscope (100; abstract), the electrode assembly comprising; 
an elongate shaft (150) having a longitudinal axis (see Fig. 1), 
an arm extending from the shaft and angled relative to the longitudinal axis of the shaft (see Fig. 11; [0046], [0061] discusses the angle of arm (combination of sheath 167 and arms 162/164) as bent relative to the longitudinal axis of the sheath 150 and extending from the shaft 150), 
first connecting portion configured to connect the arm to a source of electrosurgical energy ([0046], [0049] discusses electrode wires 162/164 of the electrode assembly 160 as connected for RF generator 140) , and 
a tissue treatment element (168”) at the distal end of the arm (see Fig. 11).
St. George does not explicitly disclose the arm wherein the arm includes a suction lumen extending from a proximal end to a distal end, the tissue treatment element extending from inside the suction lumen, the distal end of the suction lumen overlapping with and terminating at a proximal side of the tissue treatment element, and a proximal end of the suction lumen including a second connection portion configured to connect the suction lumen to a source of suction.
However, Eggers an arm (combination of shaft 62 and 180) that includes a suction lumen (Fig. 3: 162; Col. 18, Lines 9-11 discuss the lumen is used for withdrawing fluid, i.e. suction) extending from a proximal end to a distal end (see Fig. 3). A tissue treatment element (12) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the arm of St. George to incorporate the arm includes wherein the arm includes a suction lumen extending from a proximal end to a distal end, the tissue treatment element extending from inside the suction lumen, the distal end of the suction lumen overlapping with and terminating at a proximal side of the tissue treatment element, and a proximal end of the suction lumen including a second connection portion configured to connect the suction lumen to a source of suction as disclosed by Eggers. This configuration provides the benefit of withdrawing contaminated fluid from the surgical site to facilitate the surgeon’s view (Col. 18, Lines 11-13).  
Regarding dependent claim 9, in view of the combination of claim 1, St. George further discloses wherein the tissue treatment element comprises any of: a cutting loop ([0062]; Fig. 13-14), a roller electrode ([0036]; Fig. 19A-19C), a slider electrode, or a button electrode ([0046]; Fig 3). The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 14, in view of the combination of claim 1, St. George further discloses wherein the arm depends from the shaft at an angle such that a surface of the tissue treatment element to provide for tissue treatment faces in a direction substantially normal to the direction of the longitudinal axis of the shaft ([0061] discusses angle of arm for tissue resection at tip; see Fig. 11). 
Regarding dependent claim 15, in view of the combination of claim 1, St. George further discloses wherein the arm depends from the shaft at an angle of at least 30 degrees to the longitudinal axis of the shaft ([0061] discusses the angle as 45 degrees, which is at least 30 degrees). 
Regarding dependent claim 16, in view of the combination of claim 1, St. George further discloses wherein the arm depends from the shaft at an angle of at least 45 degrees to the longitudinal axis of the shaft ([0061] discusses the angle as 45 degrees).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Eggers et al (US Patent No.: 6,113,597), further in view of Ciarocca (USPGPUB: 2005/0043728). 
Regarding dependent claims 5-6, in view of the combination of claim 1, St. George does not explicitly disclose wherein the arm includes a hollow tube that includes both the suction lumen and the first connecting portion (claim 5); and wherein the hollow tube includes structural support for the tissue treatment element (claim 6). 
However, Ciarocca discloses an electrosurgical instrument comprising a hollow tube (reduced diameter portion 48 as seen in Fig. 4A) that includes both a suction lumen (51) and a connection means to an electrosurgical source of energy (Fig. 4A and [0034]-[0035] discusses active electrode structure 40 and lumen 51 connection to a vacuum source; where [0028] and [0031] discusses the connection between the electrode and the power supply). Further, the hollow tube (48) includes structural support the tissue treatment element (40; see Fig. 4A-4B . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Eggers et al (US Patent No.: 6,113,597), further in view of Sharkey et al (US PGPUB: 2004/0193150).
Regarding dependent claim 10, in view of the combination of claim 1, the combination foes no explicitly disclose wherein the tissue treatment element includes at least one aperture in communication with the suction lumen.
However, Sharkey discloses an electrosurgical aspiration instrument (Fig. 5) comprising a tissue treatment element (distal end of 510 including electrodes 522). The tissue treatment element includes at least one aperture (525) in communication with a suction lumen (550; [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tissue treatment element of St. George to incorporate wherein the tissue treatment element includes at least one aperture in communication with the suction lumen as disclosed by Sharkey. This configuration provides the benefit of removing unwanted matter from the surgical site during treatment ([0052]).  
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Eggers et al (US Patent No.: 6,113,597), further in view of Van Wyk (US PGPUB: 2006/0293653). 
Regarding dependent claim 12, in view of the combination of claim 1, the combination does not explicitly disclose wherein the arm includes at least one aperture in communication with the suction lumen.
However, Van Wyk discloses an electrosurgical instrument (Fig. 4) comprising an arm (electrode piece 34; see angle in Fig. 4) with tissue treatment element (42; [0032]). The arm includes at least one aperture (68, 70) in communication with a suction lumen (78; see Fig. 12; [0032]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the device of St. George to incorporate wherein the at least one arm includes at least one aperture in communication with the suction lumen of Van Wyk. This configuration provides the bene of improved fluid control and may draw tissue toward the electrode, thereby improving performance ([0006]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, in the interest of compact prosecution the following argument is addressed: 
Applicant argues: 
“However, one of ordinary skill in the art would not have been motivated to implement a suction lumen on St. George's instrument. St. George is silent with respect to fluid circulation or there being a need for that and one of ordinary skill in the art would not have contemplated the need for a suction lumen.” (p. 5, Remarks).

This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794